Citation Nr: 0313203	
Decision Date: 06/18/03    Archive Date: 06/24/03

DOCKET NO.  00-09 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for lumbosacral strain.  

2.  Entitlement to service connection for a left knee 
disorder.  

3.  Entitlement to a rating in excess of 10 percent for 
arthritis, traumatic, right knee, status post anterior 
cruciate ligament reconstruction.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith


INTRODUCTION

The veteran served on active duty from June 1975 to May 1978.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision of the Department of Veteran's 
Affairs (VA) Regional Office (RO) in Houston, Texas.  In May 
1999, the RO denied the claim for an increased evaluation for 
the service-connected right knee disability.  It was also 
determined that new and material evidence had not been 
submitted to reopen the claims of entitlement to service 
connection for a left knee disorder and lumbosacral strain.  

In September 2000 the veteran testified at a video conference 
hearing before the undersigned Veterans Law Judge.  A copy of 
the transcript of that hearing has been associated with the 
claims file.  

In April 2001, the Board determined the new and material 
evidence had been submitted to reopen the claims of 
entitlement to service connection for lumbosacral strain and 
a left knee disorder.  Those claims and the claim for an 
increased rating for a right knee disability were remanded to 
the RO for additional evidentiary development, to include a 
contemporaneous orthopedic examination, and further 
adjudicative actions.  

In July 2002 the RO denied entitlement to service connection 
for lumbosacral strain and a left knee disorder, and an 
increased evaluation for the service-connected right knee 
disability.

The case has been returned to the Board for further appellate 
review.  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (CAVC) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West 2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the CAVC.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.

The CAVC has held that section 5103(a), as amended by the 
VCAA of 2000 and § 3.159(b), as recently amended, require VA 
to inform a claimant of which evidence VA will provide and 
which evidence claimant is to provide, and remanding where VA 
failed to do so.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); see also 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2002).

In this case, the Board notes that the April 2001 remand 
included a request that all subsequent development include 
consideration by the RO of the VCAA of 2000.  The May 2001 
letter from the RO to the veteran, while it briefly mentions 
the VCAA of 2000 and notes developmental action, it is not 
consistent with VA's duty to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide.  See Quartuccio, supra.  

Additionally, there is nothing in the record to reflect that 
the claimant was actually provided with the provisions of the 
new law, particularly in the most recent supplemental 
statement of the case (SSOC) of record.  Thus, the mandates 
as provided by Quartuccio, supra, have not been met.  The 
RO's failure to issue a development letter consistent with 
the notice requirements of the VCAA amounts to a substantial 
oversight indicative of minimal RO development and 
accordingly compels another remand.

The Board observes that additional due process requirements 
may be applied as a result of the enactment of the VCAA and 
its implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).

On remand, the RO should consider whether any additional 
notification or development action is required under the 
VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000); see also 66 
Fed. Reg. 45,620, 45,630-45,632 (August 29, 2001) (to be 
codified at 38 C.F.R. § 3.159).  

Accordingly, the case is REMANDED to the RO for the following 
actions:  

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

2.  The RO should furnish the appellant a 
development letter consistent with the 
notice requirements of the VCAA, as 
clarified by Quartuccio, supra.  

3.  The RO should then conduct any 
necessary development brought about by 
the appellant's response, and issue a 
SSOC  if necessary.

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


